Case 20-40906      Doc 21    Filed 08/06/20 Entered 08/06/20 11:59:36             Main Document
                                          Pg 1 of 8
                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                         )
TIMOTHY G. BOWE                                )             Case No. 20-40906-659
                                               )             Chapter 13
SSN: XXX-XX-8208                               )             Hearing Date: 8/27/20
                                               )             Hearing Time: 11:00 AM
Debtor(s)                                      )             Hearing Loc: Court 7 N
                                               )

                         SECOND AMENDED CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim, which     ___ Included
          may result in a partial payment or no payment at all       _X_ Not Included
          to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,             ___ Included
          nonpurchase-money security interest.                       _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                  ___ Included
                                                                     _X_ Not Included

Part 1.         NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or that
it is permissible in the Eastern District of Missouri. Plans that do not comply with local rules
and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be reduced,
modified, or eliminated. You should read this plan carefully and discuss it with your attorney, if
you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
one. If you oppose the plan’s treatment, you or your attorney must file an objection to confirmation
in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015. The Bankruptcy
Court may confirm this plan without further notice if no objection to confirmation is filed. YOU
MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO PARTICIPATE IN
DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY IN
FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.

Part 2.         PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $      per month for      months.

  (B) $408 per month for 3 months, then $600 per month for 36 months.

  (C) A total of $___________ through ____________, then $_______ per month for
      ______ months beginning with the payment due in _____________, 20____.
Case 20-40906       Doc 21      Filed 08/06/20 Entered 08/06/20 11:59:36 Main Document
                                              Pg 2 of 8
2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits consisting
of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise,
the Chapter 13 Trustee will make the payments to creditors. All disbursements by the Trustee will
be made pro-rata by class, except per month disbursements described below. However, if there are
funds available after payment of equal monthly payments in paragraph 3.5 and fees in paragraph
3.6, those funds may be distributed again to those same paragraphs until paid in full before
distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2      Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on any
executory contract accepted in paragraphs 3.3(A) or (B) over the following period, estimated as
follows:

 CREDITOR NAME                  TOTAL AMOUNT DUE               CURE PERIOD (6 months or less)




3.3     Pay the following sub-paragraphs concurrently: (Payments to be made by the Trustee
 under this paragraph shall cease when the proof of claim has been paid in full, the Chapter 13
 plan has completed, or the Court so orders.)

 (A) Post-petition real property lease payments. Debtor assumes executory contract for real
 property with the following creditor(s) and proposes to maintain payments (which the Debtor
 shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                  MONTHLY PAYMENT




 (B) Post-petition personal property lease payments. Debtor assumes executory contract for
 personal property with the following creditor(s) and proposes to maintain payments (which the
 Trustee shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                  MONTHLY PAYMENT                EST MONTHS REMAINING




 (C) Continuing Debt Payments (including post-petition mortgage payments on real estate,

                                                 2
Case 20-40906         Doc 21 Filed 08/06/20 Entered 08/06/20 11:59:36 Main Document
                                            Pg 3 of 8
 other than Debtor's residence.) Maintain payments of the following continuing debt(s) in
 accordance with terms of the original contract with any arrearages owed at the time of filing to
 be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed below or as
 adjusted by the creditor under terms of the loan agreement.

 CREDITOR NAME                      MONTHLY PAYMENT




 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
 debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
 below (or as adjusted by creditor under terms of loan agreement) to:

 CREDITOR NAME                      MONTHLY PAYMENT                   BY DEBTOR/TRUSTEE
 Shell Point Mortgage               $1935.45                          DEBTOR
 Select Portfolio Servicing, Inc.   $237.76                           DETBRO



 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
 (not provided for elsewhere in the plan) in full in equal monthly installments over the life of the
 plan, estimated as:

 CREDITOR NAME                           TOTAL AMOUNT DUE             INTEREST RATE


3.4      Attorney Fees. Pay Debtor's attorney $1910.00 in equal monthly payments over 18
 months (no less than 18 months). Any additional fees allowed by the Court shall be paid pursuant
 to paragraph 3.6 below. [See procedures manual for limitations on use of this paragraph]

3.5      Pay the following sub-paragraphs concurrently:

 (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
 arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
 period set forth below and with the interest rate identified below, estimated as follows. If no
 period is set forth below for a claim to be paid under this paragraph, the claim will be paid over
 the lesser of the plan length or 48 months.

 CREDITOR NAME    TOTAL AMOUNT DUE                    CURE PERIOD            INTEREST RATE
 SHELL POINT MORT $0                                  36 months                    0%
 Select Portfolio $0                                  36 months                    0%



 (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
 monthly payments over the period set forth below with 6.25% interest. If no period is set forth
 below for a claim to be paid under this paragraph, the claim will be paid over the plan length.

 CREDITOR                  EST BALANCE DUE             REPAY PERIOD           TOTAL w/ INTEREST




                                                 3
Case 20-40906       Doc 21      Filed 08/06/20 Entered 08/06/20 11:59:36           Main Document
                                             Pg 4 of 8
 (C) Secured claims subject to modification. Pay all other secured claims the fair market value
 of the collateral, as of the date the petition was filed, in equal monthly payments over the period
 set forth below with 6.25% interest and with any balance of the debt to be paid as non-priority
 unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is set forth
 below for a claim to be paid under this paragraph, the claim will be paid over the plan length.

 CREDITOR                  BALANCE DUE      FMV        REPAY PERIOD           TOTAL w/ INTEREST
 Central Bank of St. Louis      $5542.00   $10,325     36 months


 (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
 to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s) shall
 be paid in equal monthly installments over the period and with interest as identified below:

 CREDITOR        EST BALANCE TRUSTEE/CO-DEBTOR            PERIOD          INTEREST RATE


 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
 filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
 claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
 pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
 duration and shall not receive interest.

3.6     Additional Attorney Fees. Pay $2400 of Debtor's attorney's fees and any additional
Debtor's attorney's fees allowed by the Court.

3.7     Pay sub-paragraphs concurrently:

  (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
  guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
  pay claim in full with interest rate as identified below:

 CREDITOR NAME           EST TOTAL DUE         TRUSTEE/CO-DEBTOR          INTEREST RATE



  (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or recoverable
  by, a governmental unit, will be paid a fixed amount with the balance to be owed by Debtor(s)
  after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4). Regular payments
  that become due after filing shall be paid directly by Debtor(s):

 CREDITOR                TOTAL DUE             TOTAL AMOUNT PAID BY TRUSTEE


 3.8   Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

 CREDITOR NAME                           TOTAL AMOUNT DUE
 MDOR                                    $2500.00
 St. Louis County Collector of Revenue   $490.00




                                                 4
Case 20-40906       Doc 21     Filed 08/06/20 Entered 08/06/20 11:59:36            Main Document
                                            Pg 5 of 8

 3.9      Pay the following sub-paragraphs concurrently:

 (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
 $100,786.00. Amount required to be paid to non-priority unsecured creditors as determined by
 §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0. Amount required to be paid to
 nonpriority unsecured creditors as determined by §1325(b) calculation: $0. Debtor guarantees
 a minimum of $0 (Dollar amount or 100%) will be paid to non-priority unsecured creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
 following creditor(s) and requests that the Court grant the creditor(s) relief from the stays under
 sections 11 U.S.C. §§ 362 and 1301. Any deficiency shall be paid as non-priority unsecured
 debt. unless noted otherwise below.

            The Trustee shall stop payment on the creditor's claim until such time as the creditor
             files an amended claim showing the secured and unsecured deficiency (if any) still
             owed after sale of the surrendered collateral. (This paragraph shall not be effective
             unless the box is checked)

 CREDITOR                    COLLATERAL


 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory contract(s)
 with the following creditor(s). Any balance will be paid as non-priority unsecured debt:

 CREDITOR                    CONTRACT/LEASE


Part 4.          OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3     The proof of claim shall control the valuation of collateral and any valuation stated in the
plan shall not be binding on the creditor.

4.4      The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for payment
to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7     All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
 § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
                                                 5
Case 20-40906       Doc 21       Filed 08/06/20 Entered 08/06/20 11:59:36 Main Document
                                                Pg 6 of 8
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise included in the Official Form or Local Form or deviating
from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

5.2
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________


Part 6.         CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the Eastern
District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE: 8/6/20                           DEBTOR: /s/ Timothy G. Bowe


DATE: 8/6/20

                                          /s/ Brent S. Westbrook
                                          Brent S. Westbrook, MO 59400
                                          515 Jefferson St., Suite C
                                          Saint Charles, MO 63301
                                          (636) 493-9231 phone
                                          (636) 493-1758 fax
                                          brent@westbrooklawgroup.com
                                          www.westbrooklawgroup.com
                                          ATTORNEY FOR DEBTOR

                                CERTIFICATION OF SERVICE

I.    I certify that a true and correct copy of the foregoing document was filed electronically
on August 6, 2020 with the United States Bankruptcy Court, and has been served on the parties

                                                  6
Case 20-40906       Doc 21     Filed 08/06/20 Entered 08/06/20 11:59:36 Main Document
                                            Pg 7 of 8
in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s Electronic Mail
Notice List.


II.    I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, addressed to the parties listed below on August 6,
2020:

Account Resolution Corp                              Po Box 15298
Attn: Bankruptcy                                     Wilmington, DE 19850
Po Box 3860
Chesterfield, MO 63006                               Citi/Sears
                                                     Citibank/Centralized Bankruptcy
Amex                                                 Po Box 790034
P.o. Box 981537                                      St Louis, MO 63179
El Paso, TX 79998
                                                     Citibank/The Home Depot
AR Resources, Inc.                                   Citicorp Credit Srvs/Centralized Bk dept
Attn: Bankruptcy                                     Po Box 790034
Po Box 1056                                          St Louis, MO 63179
Blue Bell, PA 19422
                                                     Donna Marie Sommars
Arsenal Credit Union                                 326 S. 21st St.
PO BOX 660493                                        Suite 510
Dallas, TX 75266                                     Saint Louis, MO 63103

Arsenal Credit Union                                 Dr Darren Pearson MD
8651 Watson Road                                     3009 N Ballas Rd
Webster Groves, MO 63119                             Saint Louis, MO 63131

Arsenal Credit Union                                 IRS
8651 Watson Rd                                       PO Box 7346
Webster Grove, MO 63119                              Philadelphia, PA 19101

Bank of America                                      Kohls/Capital One
Attn: Bankruptcy                                     Attn: Credit Administrator
4909 Savarese Circle                                 Po Box 3043
Tampa, FL 33634                                      Milwaukee, WI 53201

Barclays Bank Delaware                               Medical Commercial A
Attn: Bankruptcy                                     Attn: Bankruptcy
Po Box 8801                                          2835a High Ridge Blvd
Wilmington, DE 19899                                 High Ridge, MO 63049

Central Bk Of St Louis                               Mercy Hospital St Louis
12230 Manchester Rd                                  PO BOX 504856
Des Peres, MO 63131                                  Saint Louis, MO 63150

Chase Card Services                                  Missouri Department of Revenue
Attn: Bankruptcy                                     Bankruptcy Unit
                                                7
Case 20-40906       Doc 21    Filed 08/06/20 Entered 08/06/20 11:59:36      Main Document
                                           Pg 8 of 8
PO Box 475                                         1015 Bowles Ave
301 W. High St.                                    Fenton, MO 63026
Jefferson City, MO 65105
                                                 St Luke's Hospital
NTB Credit Plan                                  PO BOX 60974
PO BOX 9001006                                   Saint Louis, MO 63160
Louisville, KY 40290
                                                 St. Louis County
Sears Credit Cards                               Collector of Revenue
PO BOX 183082                                    41 South Central Avenue
Columbus, OH 43218-3082                          Saint Louis, MO 63105

Select Portfolio Servicing, Inc                  Synchrony Bank/Lowes
Attn: Bankruptcy                                 Attn: Bankruptcy
Po Box 65250                                     Po Box 965060
Salt Lake City, UT 84165                         Orlando, FL 32896

Shell Point Mortgage Servicing                   Tammy Fay Wool
PO BOX 740039                                    11960 Westline Industrial Dr.
Cincinnati, OH 45274                             Suite 180
                                                 Saint Louis, MO 63146
SSM Health
PO BOX 776236                                    West County Radiological Group
Chicago, IL 60677                                11475 Olde Cabin Road, Suite 200
                                                 Saint Louis, MO 63141
St Clare Hospital



                                                   /s/ Brent S. Westbrook_______________
                                                   Printed: Brent S. Westbrook___________




                                             8
